           Case 1:20-cv-09330-LLS Document 6 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL K. LEGISTER,

                                 Plaintiff,
                                                                 1:20-CV-9330 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
 LEAH RADOWITZ, et al.,

                                 Defendants.

       Pursuant to the order issued December 16, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims that challenge final orders and judgments of the New York Family

Court, Orange County, under the Rooker-Feldman doctrine, for lack of subject-matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3), and alternatively, under the domestic-relations

abstention doctrine first articulated by the Court of Appeals in American Airlines, Inc. v. Block,

905 F.2d 12, 14 (2d Cir. 1990).

       The Court dismisses Plaintiff’s remaining claims under 42 U.S.C. § 1983 against New

York Family Court Support Magistrate Barbara O. Afriyie as frivolous and for seeking monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

       The Court dismisses Plaintiff’s claims under § 1983 against Leah Radowitz, Deborah

Radowitz, and “New York State Child Support Unit of Goshen, NY Orange County” for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court declines to consider, under its supplemental jurisdiction, Plaintiff’s claims

under state law. 28 U.S.C. § 1367(c)(3).
            Case 1:20-cv-09330-LLS Document 6 Filed 12/16/20 Page 2 of 2




         Plaintiff has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

Dated:     December 16, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
